Citation Nr: 0634831	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-35 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida





THE ISSUE

Entitlement to payment or reimbursement of the cost of 
emergency transportation and medical services the veteran 
received from Health Central Paramedics (HCP) and Health 
Central Hospital (HCH) in Ocoee, Florida from October 10, 
2002 to October 15, 2002.     





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who apparently served on active 
duty from January 1962 to January 1964.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2004 determination of the Tampa, Florida VA Medical 
Center (VAMC) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  From October 10, 2002 to October 11, 2002 the veteran 
received transport to HCH by HCP and treatment at HCH; the 
transport/treatment provided was for a continued medical 
emergency and a VA or other federal facility was not feasibly 
available to provide the treatment.  

2.  The veteran is financially liable to HCH for the 
transport/treatment; from October 10, 2002 to October 11, 
2002 he was enrolled in the VA health care system, had 
received VA medical services within the prior 24 months, and 
had no coverage under a health plan contract for payment or 
reimbursement of HCP or HCH.

3.  The condition for which the veteran was treated was not 
service connected. 

4.  The veteran was not eligible for reimbursement under 
38 U.S.C.A. § 1728. 

5.  The veteran's claim for payment or reimbursement for the 
expenses incurred from October 10, 2002 to October 11, 2002 
was timely filed within 90 days of the date he was discharged 
from HCH.

6.  As of October 11, 2002, the veteran's condition had 
stabilized and continued treatment at HCHC from October 11, 
2002 to October 15, 2002 was not for a continued medical 
emergency.         


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to payment or 
reimbursement of unauthorized medical expenses are met for 
the transport/treatment provided to the veteran by HCP and 
HCH from October 10, 2002 to October 11, 2002.  38 U.S.C.A. 
§§ 1725, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
17.1000-17.1003, 17.1004 (2006).

2.  The criteria for establishing entitlement to payment or 
reimbursement of unauthorized medical expenses are not met 
for the treatment provided to the veteran by HCH from October 
11, 2002 to October 15, 2002.  38 U.S.C.A. §§ 1725, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 17.1000-
17.1003, 17.1004 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).    

II.  Factual Background

An October 10, 2002 Health Central Paramedic Service report 
showed that paramedics arrived at the veteran's home in 
Winter Garden, Florida around 7 AM.  The veteran reported 
that he had been experiencing suprapubic pain for the past 45 
minutes and that he thought he had experienced a "sugar 
attack" so he took a glucose tablet.  He complained of left 
and right lower quadrant abdominal pain radiating to the 
penis and stated that he had been unable to urinate for two 
days.  He indicated that he had been seen at the VA hospital 
the previous day with a diagnosis of gallstones.  The 
paramedics transported the veteran to the Health Central 
Hospital (HCH) in Ocoee, Florida, 3.5 miles away.

An October 10, 2002 HCH emergency physician record showed 
that the veteran was complaining of epigastric pain and had 
been diagnosed with gallstones.  He reported that he had had 
an esophagogastroduodenoscopy the previous day at the VA 
hospital and was told he was o.k.  He had lost 12 pounds and 
had abdominal pain and he had been unable to urinate for two 
days.  The day prior to the EGD he was on a straight 
catheter.  At the emergency room a Foley catheter was put in 
place.  

The veteran was provided with a gall bladder consult, which 
produced a pertinent diagnosis of cholethiasis.  Subsequent 
ultrasound and HIDA scans were positive.  The veteran was 
then provided with a urological consult with Dr. H, which 
produced diagnostic assessments of benign prostatic 
hypertrophy, acute onset acute urinary retention and 
gallstone.  Dr. H noted that he discussed treatment options 
with the veteran including switching him to Flomax as it is 
more selective to the prostate versus doing cystoscopy and 
transurethral resection of the prostate (TURP) if the VA 
hospital would authorize the operation and the veteran's 
hospital stay; otherwise, the veteran would have to go the VA 
to have the surgical procedure.  A subsequent October 10 
surgery progress note showed diagnostic impressions of 
cholecystitis and urinary retention.  The veteran was to be 
scheduled for TURP surgery and it was noted that a 
cholecystectomy should not be performed concurrently.  An 
October 11, 2002 urology note indicated that VA urologists 
did not authorize the TURP surgery as it could be done 
electively at VA.  The veteran was voiding on his own on 
Flomax and was to follow up on the surgery at the VA clinic.  
A separate October 11, 2002 surgery note indicated that the 
veteran was now voiding without difficulty and that he was 
intent on having the cholesystectomy.  A subsequent October 
11, 2002 surgery note showed that the laparoscopic 
cholecystectomy was performed. 

An October 12, 2002 HCH progress note showed diagnostic 
assessments of status post cholecystectomy, mild anemia and 
status post gallstones.  The treatment plan was to discharge 
the veteran if he was able to urinate.  An October 13th note 
showed that the veteran was unable to void and a Foley 
catheter was inserted.  An October 14th surgical note showed 
that the veteran's urinary retention had continued and that 
he received cystoscopy and TURP surgery.  At the conclusion 
of the surgery a Foley catheter was again inserted. 

The October 15th HCH discharge summary indicated that the 
veteran was discharged home on October 15th with the Foley 
catheter in place with instructions to follow up with Dr. H 
on October 17th and to follow up with his primary care 
physician in two weeks.        

An October 10, 2002 VA progress note shows that a VA 
physician, Dr. G, apparently working in the "Millennium 
Bill' department (i.e. the department responsible for 
determining whether reimbursement was available to veterans 
for emergency services for non-service connected conditions 
at non-VA facilities) of the Tampa VA Medical Center (VAMC), 
was contacted by a physician from HCH.  The note also appears 
to indicate that the veteran was being treated for a non 
service connected disability, that he was "millennium bill 
eligible" and that he had no insurance outside of VA.  The 
HCH physician informed Dr. G that the veteran had been 
admitted to HCH with acute abdominal pain and acute bladder 
outlet obstruction problems.  The HCH physician indicated 
that the veteran was to have immediate treatment for this 
problem but that he was also going to be worked up for the 
treatment of cholecystitis.  Dr. G asked the HCH physician to 
hold non-emergency treatment until VA had information of the 
possibility of transfer to the Tampa (VAMC).  A subsequent 
October 11, 2002 note indicated that an urologist from HCH, 
Dr. H, informed Dr. G that the veteran had been scheduled for 
TURP type surgery that evening and that he needed to know 
whether that surgery should be cancelled in case of transfer 
to the Tampa VAMC.  Dr. G then spoke with another Tampa VAMC 
physician, Dr.V, regarding this planned surgery and was 
informed that the timing of it did not appear to follow the 
standards accepted by the VA urology service and that the 
veteran should be discharged and referred to the VA Urology 
clinic on Tuesday October 14, 2002.  Dr. G then spoke with 
Dr. H, who indicated he would follow Dr. V's assessment.  Dr. 
H subsequently removed the Foley catheter with the veteran 
being able to urinate normally.  Dr. G noted that the 
veteran's case met the medical criteria for emergency 
admission and hospitalization from October 10, 2002 until the 
date of discharge on October 11, 2002 when stable.  

In conjunction with his October 2002 claim for reimbursement 
of the costs of emergency transportation from HCP and 
emergency services from HCH, the veteran submitted copies of 
bills for the HCP and HCH services from October 10, 2002 to 
October 15, 2002.  The October 2002 HCH bill showed that 
there was an unpaid balance of $15,876.78 and that no 
payments had been made.  The HCP bill showed that there had 
been a charge of $631.20, which had been paid by personal 
check in February 2003.      

The January 2004 decision found that the veteran could not be 
reimbursed for any of the services provided from October 10, 
2002 to October 15, 2002 as VA facilities were feasibly 
available to provide the care and a medical emergency did not 
exist.  

In his February 2004 Notice of Disagreement the veteran 
indicated that on October 9, 2002 he was discharged from the 
Tampa VAMC.  Then on the morning of October 10, 2002 he awoke 
at 3 AM in terrible pain from a gall bladder attack.  His 
wife called 911 and the emergency crew took him to the 
nearest hospital, HCH.  After examination, the MD at HCH 
determined that surgery was imminent and he phoned the VA 
hospital in Tampa and got authorization to proceed with the 
gall bladder surgery.   

III.  Law and Regulations

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  In order to qualify for 
reimbursement under 38 U.S.C.A. § 1728, the veteran must 
receive treatment for an adjudicated service-connected 
disability; for a non-service- connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability; for any disability (if the 
veteran has total disability permanent in nature resulting 
from a service connected disability); or for the purpose of 
ensuring entrance or continued participation in a vocational 
rehabilitation program under 38 U.S.C. Chapter 31.  See 
38 U.S.C.A. § 1728 and 38 C.F.R. §§  17.120, 17.47(i).  The 
evidence of record does not show that the veteran has any 
service connected disabilities and the October 10, 2002 
progress note appears to indicate that his HCH treatment was 
for a non-service connected disability.  Also, there is no 
indication that he is a recipient of Vocational 
Rehabilitation services.  Consequently, he is not eligible 
for benefits under 38 U.S.C.A. § 1728.  

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.
(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (Not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

To be eligible for payment or reimbursement for emergency 
transportation to a non-VA facility for treatment for 
nonservice-connected conditions under 38 U.S.C.A. 
§ 1725 and implementing regulation, the veteran must satisfy 
all of the following conditions:
(a) Payment or reimbursement is authorized under 38 U.S.C.A. 
§ 1725 for emergency treatment provided at such facility;

(b) The veteran is financially liable to the provider of the 
emergency transportation;

(c) The veteran has no coverage under a health-plan contract 
for reimbursement or payment, in whole or in part, for the 
emergency transportation or any emergency treatment 
authorized under 38 U.S.C. 1728 (this condition is not met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or the 
provider to comply with the provisions of that health-plan 
contract); and

(d) (Not applicable here)

The claimant must submit the claims for reimbursement of 
emergency transportation and services within 90 days after 
the latest of the following: (1) July 19, 2001; (2) The date 
that the veteran was discharged from the facility that 
furnished the emergency treatment; (3) The date of death, but 
only if the death occurred during transportation to a 
facility for emergency treatment or if the death occurred 
during the stay in the facility that included the provision 
of the emergency treatment; or (4) The date the veteran 
finally exhausted, without success, action to obtain payment 
or reimbursement for the treatment from a third party.  
38 C.F.R. § 17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





IV. Analysis

Treatment at HCH from October 10, 2002 to October 11, 2002

At the outset the Board notes that on October 11, 2002 Dr. G 
noted that the veteran's case met the medical criteria for 
emergency admission and hospitalization from October 10th 
until the date of discharge on October 11th when stable 
Consequently, the Board will first examine whether the 
veteran met the criteria for reimbursement for the medical 
services provided within this time frame. 

The veteran's claims for reimbursement for 
transportation/treatment were filed in October 2002, well 
within 90 days of his transport to HCH and treatment at HCH.
See 38 C.F.R. § 17.1004(d)(2).  On October 10th, he was 
transported to the HCH emergency department, which was 
clearly held out as providing emergency care to the public.  
Regarding the presence of an "emergency", the record 
establishes that the veteran had just been released from the 
VA hospital on October 9th and that he had apparently been on 
a straight catheter the day before.   Early on the morning of 
October 10th the veteran was experiencing pain significant 
enough that his wife called 911.  The paramedics' report 
shows that the veteran was experiencing left and right lower 
quadrant abdominal pain, and that he had been unable to 
urinate in the past two days.  They deemed it necessary for 
him to receive emergency treatment and transported him to 
HCH.  Given that the veteran had just been released from the 
VA hospital, was in significant pain and had been unable to 
urinate for an extended time period, the Board finds that his 
condition was of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  Given that the veteran was having both significant 
abdominal pain related to gallstones and significant urinary 
retention and had just been released from the VA hospital, it 
was reasonable for him to expect that the absence of 
immediate medical attention would result in serious 
impairment to bodily functions, or serious dysfunction of 
bodily organs. 

Regarding the feasible availability of VA facilities, it is 
noteworthy that HCH was approximately 3.5 miles from the 
veteran's home and the Tampa VAMC was approximately 84.5 
miles from the veteran's home.  Given this substantial 
difference in distance combined with the veteran's 
significant pain and urinary retention problems, the Board 
finds that an attempt to use VA facilities beforehand would 
not have been considered reasonable by a prudent layperson.  
Also, given that the paramedics transported the veteran to 
HCH (there's no indication that the veteran requested to go 
there and he had informed the paramedics that he had just 
been seen at the VA hospital), it appears that ambulance 
personnel determined that the nearest available appropriate 
level of care was HCH.  

Regarding whether a continuing medical emergency was present, 
as mentioned above, Dr. G determined on October 11, 2002 that 
the veteran's case met the medical criteria for emergency 
admission and hospitalization from October 10, 2002 until the 
date of discharge on October 11, 2002.  This notation 
represents an explicit recognition by VA that the veteran 
continued to be hospitalized on an emergency basis until 
October 11, 2002 and was not yet stable.  Also on October 
11th, the HCH urologist recognized that the veteran was ready 
for discharge as he was voiding on his own and VA had 
determined that the TURP surgery could be done electively at 
VA.  Consequently, the evidence of record supports a finding 
that the veteran was treated for a continued medical 
emergency up until the point where he was voiding on his own, 
and thus was considered stable enough for discharge from HCH.  
Notably, while it is not clear whether the veteran may have 
been stable for transfer to VA prior to this point, Dr. G, 
when contacted by HCH on October 10th, did not indicate that 
VA thought the veteran was stable enough for transfer; that 
VA wanted the veteran transferred; or that VA would not 
provide reimbursement for the treatment at HCH up until that 
point.  Instead, he noted on October 11th that the case met 
the medical criteria for emergency admission and 
hospitalization up until that date. 

Regarding enrollment in the VA health care system, the 
veteran's discharge from the Tampa VAMC on October 9, 2002 
reasonably establishes that he was enrolled, and had received 
medical services within the preceding 24 month period.  Also, 
it is reasonably established that the veteran was financially 
liable for his treatment at HCH as the bill submitted showed 
an outstanding balance of over $15,000.  Further, there is no 
evidence that the veteran had any outside health plan 
coverage that could provide reimbursement for all or part of 
this bill.  To the contrary, the October 10, 2002 progress 
note appeared to indicate VA's understanding that the veteran 
did not have any outside insurance and the January 2004 
rating decision did not list the presence of outside 
insurance as a reason for the denial of the claim.  Also, it 
is noteworthy that the veteran was 63 years old at the time 
the services were provided and thus did not yet meet the 
minimum age requirement for Medicare.   

Additionally, as explained above, the veteran is not eligible 
for reimbursement under 38 U.S.C.A. § 1728.  

In summary, the veteran is not eligible for 
reimbursement/payment under 38 U.S.C.A. § 1728 and it is 
established that his initial treatment at the HCH emergency 
department met the "prudent layperson" standard listed 
above.  He was also enrolled in the VA health care system, 
had received services within the prior 24 months, was 
financially liable to HCH and had no other applicable health 
coverage.  Furthermore, the care he received at HCH from 
October 10, 2002 to October 11, 2002 was for a continued 
medical emergency and a VA or other federal provider was not 
feasibly available.  Consequently, payment or reimbursement 
of the costs of his treatment at HCH from October 10, 2002 to 
the time he was stabilized on October 11, 2002 is warranted.


Treatment at HCH from October 11, 2002 to October 15, 2002

Regarding the treatment at HCH after the veteran was 
stabilized on October 11, 2002 (i.e. able to void 
independently), there is no evidence of record indicating 
that the veteran's condition constituted a continuing medical 
emergency.  To the contrary, on October 11th, the HCH 
urologist noted that the veteran was voiding on his own and 
would not remain in the hospital for the TURP surgery but 
would follow up on the surgery at the VA clinic.  On October 
11, 2002, Dr. G noted that Dr. H had informed him that they 
would accept the VA's assessment that the veteran should be 
discharged to follow-up with VA and had removed the veteran's 
Foley catheter.  

While the veteran did remain at HCH for an additional 4 days, 
the record indicates that this was a result of him choosing 
to have the cholecystectomy and does not show that this 
procedure was undertaken to treat a continuing emergency.  
Prior to the surgery, the laparoscopic surgeon noted that the 
veteran was "now voiding without difficulty" and that he 
was "intent" on having the cholecystectomy.  Given this 
notation of the veteran essentially "electing" to have the 
surgery and the absence of any notation by the surgeon or by 
other medical personnel that the surgery was being done on an 
emergent basis, there is no basis to conclude that the 
veteran could not have been discharged from HCH prior to the 
surgery to follow up with gall bladder treatment at the VA.  
Given that the veteran was able to void on his own prior to 
the surgery and that he was not noted to have any other acute 
symptomatology requiring immediate intervention, there is no 
medical evidence suggesting that he could not have been 
safely discharged or transferred to a VA or other Federal 
facility.  Since the continued emergency ceased when he 
became stable (i.e. able to void on his own) on October 11, 
2002 and VA had essentially indicated that it would not 
reimburse the costs of treatment beyond this point, the 
veteran's further treatment at HCH cannot be subject to VA 
reimbursement even though his condition subsequently 
"destabilized" after the cholecystectomy (as he was again 
unable to void and then received the TURP surgery).  Since 
the cholecystectomy itself was not a reimbursable procedure 
and the veteran could have been safely transferred to VA 
prior to it, the treatment at HCH for the veteran's condition 
status post cholecystectomy is also not reimbursable.  

In his Notice of Disagreement, the veteran alleged that after 
he was examined at HCH, the MD determined that surgery was 
imminent and phoned VA in Tampa to get authorization to 
proceed with the gall bladder surgery.  However, the evidence 
of record does not support this allegation as there is no 
record of any communication between the HCH gall bladder 
surgeon and VA.  Additionally, as alluded to above, the 
surgeon's notation that the veteran "was intent on having 
the cholecystectomy", along with the lack of any notation 
that the procedure was emergent, weighs against finding that 
the surgery had to be performed immediately.     

In summary, given that the treatment provided to the veteran 
from the time he was stabilized (i.e. able to void 
independently) on October 11, 2002 until October 15, 2002 was 
not for a continued medical emergency, VA payment or 
reimbursement for such treatment is not warranted.   

Transportation to HCH on October 10, 2002

Regarding payment or reimbursement for the cost of 
transportation to HCH provided by HCP, it is noteworthy that 
the regulatory requirements for such reimbursement/payment 
are essentially a subset of those for emergency treatment 
reimbursement/payment.  As found above, the evidence 
establishes that payment/reimbursement for the HCH treatment 
under 38 U.S.C.A. § 1725 is warranted for the initial time 
period until stabilization on October 11, 2002 and that the 
veteran had no applicable health care coverage.  The evidence 
also establishes that the veteran was financially liable for 
the cost of the transportation services as there is no 
evidence of record that the bill submitted by the veteran 
showing payment by personal check is not valid.  
Consequently, the Board finds that the evidence establishes 
that all applicable criteria are met, and reimbursement of 
the cost of the October 10, 2002 HCP ambulance transport is 
also warranted.


ORDER

Entitlement to payment or reimbursement of the cost of 
emergency transportation and medical services the veteran 
received from HCP and HCH in Ocoee, Florida from October 10, 
2002 to October 11, 2002, when the veteran became stabilized, 
is granted.

Entitlement to payment or reimbursement of the cost of 
medical services the veteran received from HCH in Ocoee, 
Florida from the point the veteran became stabilized on 
October 11, 2002 until October 15, 2002 is denied.    


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


